Case 2:18-cv-03623-FMO-JPR Document 31 Filed 11/01/18 Page 1 of 1 Page ID #:129

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES − GENERAL

 Case No.      2:18−cv−03623−FMO−JPR                  Date 11/1/2018
 Title         CARMEN JOHN PERRI V. CASA RIOS RESTAURANT ET AL
 Present:     The Honorable Fernando M. Olguin, United States District Judge

            Vanessa Figueroa                     None                             None
             Deputy Clerk               Court Reporter / Recorder               Tape No.

         Attorneys Present for Plaintiff(s):  Attorneys Present for Defendant(s):
                  None Present                         None Present
  Proceedings:    (In Chambers) Order Re: Further Proceedings

     On October 31, 2018, the Clerk entered default as to Leon E. Valdry. Accordingly, IT IS
  ORDERED THAT:

       1. Plaintiff shall file and serve a motion for default judgment no later than November
  15, 2018, and notice it for hearing pursuant to the Local Rules. The motion shall include all
  types of relief plaintiff seeks, i.e., damages, injunctive relief and attorney’s fees. Failure to
  include a request for a particular type of relief shall result in the denial of the relief omitted
  from the moving papers. At a minimum, plaintiff’s motion shall address: (a) procedural
  history of the action, (b) the requirements set forth in Local Rule 55−1; (c) the default
  judgment factors set forth in Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986); (d) the legal
  authority that sets out the elements of the causes of action upon which plaintiff seeks default
  judgment;¹ and (e) the legal and factual basis − with specific citations to statutes and case law
  − for its damages calculations and attorney’s fees claims. The damages calculations must be
  supported by detailed, clear, and thorough calculations, and cite to the underlying admissible
  evidence, such as contracts, spreadsheets, and declarations. Plaintiff’s motion must include
  the calculations within the text of the memorandum of points and authorities and, if
  appropriate, include a separate table or chart entitled, “Calculations Summary.”

       2. Plaintiff is advised that failure to file its motion for default judgment by the deadline
  set forth above or comply with the requirements set forth in this Order and/or to provide
  sufficient information for the court to make a determination as to any issue or damages
  calculation, may result in the motion being denied and/or the action against defendant being
  dismissed for failure to prosecute and/or to comply with a court order. See Fed. R. Civ. P.
  41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629−30, 82 S.Ct. 1386, 1388 (1962).


                                                                      Initials of Preparer:   vdr

       ¹ Plaintiff should consider the number of claims upon which it seeks default judgment.
  To the extent the relief plaintiff seeks can be obtained under one claim, it is not necessary −
  and may only delay − to seek default judgment as to the other claims in the operative
  complaint.


 CV−90 (06/04)                     − CIVIL MINUTES−GENERAL −                             Page 1 of 1
